                   1   LATHAM & WATKINS LLP
                       Peter A. Wald (Bar No. 85705)
                   2    peter.wald@lw.com
                       Gavin M. Masuda (Bar No. 260480)
                   3    gavin.masuda@lw.com
                       Nicole C. Valco (Bar No. 258506)
                   4    nicole.valco@lw.com
                       Eric Chen (Bar No. 287046)
                   5    eric.chen@lw.com
                       505 Montgomery Street, Suite 2000
                   6   San Francisco, California 94111
                       Telephone: (415) 391-0600
                   7   Facsimile: (415) 395-8095
                   8   Attorneys for Defendant Deloitte & Touche LLP
                   9
                                             UNITED STATES DISTRICT COURT
              10
                                           CENTRAL DISTRICT OF CALIFORNIA
              11
              12
                       LAWRENCE P. CIUFFITELLI, for              CASE NO. 2:19-mc-00034
              13       himself and as Trustee of
                       CIUFFITELLI REVOCABLE TRUST,
              14       et al.,                                   DELOITTE & TOUCHE LLP’S
              15                       Plaintiffs,               CORPORATE DISCLOSURE
                             v.                                  STATEMENT PURSUANT TO FED.
              16                                                 R. CIV. P. 7.1
                       DELOITTE & TOUCHE LLP;
              17       EISNERAMPER LLP; SIDLEY
                       AUSTIN LLP; TONKON TORP LLP;
              18       TD AMERITRADE, INC.;
                       INTEGRITY BANK & TRUST; and
              19       DUFF & PHELPS, LLC
              20                       Defendants
              21
                       Underlying Case: Ciuffitelli, et al. v.
              22       Deloitte & Touche LLP, et al. 3:16-cv-
                       00580-AC (D. Or.)
              23
              24
              25
              26
              27
              28
                                                                       DELOITTE & TOUCHE LLP’S CORPORATE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                   DISCLOSURE STATEMENT
                   1         PLEASE TAKE NOTICE, pursuant to Rule 7.1 of the Federal Rules of Civil
                   2   Procedure, that: Deloitte & Touche LLP is a limited liability partnership with its
                   3   interests held by its partners and principals and by Deloitte LLP (with its interests
                   4   held by its partners and principals). Accordingly, Deloitte & Touche LLP has no
                   5   parent corporations and no publicly held corporation owns 10% or more of its
                   6   equity interests.
                   7
                   8
                   9 Dated: March 14, 2019                       LATHAM & WATKINS LLP
              10
                                                                      By: /s/ Peter A. Wald
              11                                                      Peter A. Wald
              12                                                      Attorneys for Defendant
                                                                      Deloitte & Touche LLP
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                           DELOITTE & TOUCHE LLP’S CORPORATE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   1                     DISCLOSURE STATEMENT
